Exhibit 10.1

FOURTH AMENDMENT

TO

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(this “Amendment”), dated as of December 22, 2015, is entered into by and among
the following parties:

 

  (i) the Borrowers identified on the signature pages hereto;

 

  (ii) UHS Receivables Corp., as Collection Agent;

 

  (iii) UHS of Delaware, Inc., as Servicer;

 

  (iv) Universal Health Services, Inc., as Performance Guarantor;

 

  (v) Victory Receivables Corporation (“Victory”), as a Conduit;

 

  (vi) The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Liquidity
Bank, LC Participant and Co-Agent for Victory’s Lender Group;

 

  (vii) SunTrust Bank (“SunTrust”), as Liquidity Bank, LC Participant and
Co-Agent for SunTrust’s Lender Group;

 

  (viii) Atlantic Asset Securitization LLC (“Atlantic”), as a Conduit;

 

  (ix) Credit Agricole Corporate and Investment Bank (“CACIB”), as Liquidity
Bank, LC Participant and Co-Agent for Atlantic’s Lender Group; and

 

  (x) PNC Bank, National Association (“PNC”), as Liquidity Bank, LC Participant
for PNC’s Lender Group, Co-Agent for PNC’s Lender Group, LC Bank, and
Administrative Agent.

Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Credit and Security Agreement defined below.

BACKGROUND

1. The parties hereto have entered into that certain Amended and Restated Credit
and Security Agreement, dated as of October 27, 2010 (as amended, supplemented
and otherwise modified from time to time, the “Credit and Security Agreement”).

2. Concurrently herewith, the parties hereto are entering into that certain
Amended and Restated Fee Letter, dated as of the date hereof (the “Amendment Fee
Letter”).

3. The parties hereto desire to amend the Credit and Security Agreement as set
forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Rebalancing. On the date hereof, the Borrowers will request an
Advance and repay a portion of the principal of Victory’s and Atlantic’s
outstanding Loans in the amounts for each Lender specified in the flow of funds
memorandum attached hereto as Exhibit A; provided that all accrued and unpaid CP
Costs, Interest and fees with respect to the principal of such Loans so repaid
shall be payable by the Borrowers to the applicable Lenders on the next
occurring Settlement Date. The Borrowers hereby request that PNC fund a Loan on
the date hereof in the principal amounts specified in Exhibit A attached hereto.
Such Loans shall be funded by PNC on the date hereof in accordance with the
terms of the Credit and Security Agreement and upon satisfaction of all
conditions precedent thereto specified in the Credit and Security Agreement. For
administrative convenience, the Borrowers hereby instruct PNC to fund the
foregoing Loans by paying the proceeds thereof directly to Victory and Atlantic
in the amounts set forth in Exhibit A attached hereto, in each case, to be
applied as (x) the Advance and (y) the foregoing repayment of such Lenders’
Loans on the Borrowers’ behalf. Upon receipt by Victory and Atlantic of the
proceeds of such Loans from PNC as applicable, (i) the Borrowers shall be deemed
to have received such proceeds for all purposes and (ii) Victory and Atlantic
shall be deemed to have received such repayment.

SECTION 2. Amendments to the Credit and Security Agreement. The Credit and
Security Agreement is hereby amended to incorporate the changes shown on the
marked pages attached hereto as Exhibit B.

SECTION 3. Representations and Warranties. Each Borrower, the Collection Agent,
the Servicer and the Performance Guarantor hereby represents and warrants to the
Lenders, the Co-Agents and the Administrative Agent as follows:

(a) Representations and Warranties. The representations and warranties made by
such Person in the Transaction Documents are true and correct as of the date
hereof and after giving effect to this Amendment (unless stated to relate solely
to an earlier date, in which case such representations or warranties were true
and correct as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
other Transaction Documents to which such Person is a party, as amended hereby,
are within each of its organizational powers and have been duly authorized by
all necessary organizational action on its part. This Amendment and the other
Transaction Documents to which such Person is a party, as amended hereby, are
such Person’s valid and legally binding obligations, enforceable in accordance
with its terms.

(c) No Amortization Event. After giving effect to this Amendment and the
transactions contemplated hereby, no Amortization Event or Unmatured
Amortization Event has occurred and is continuing.

 

2



--------------------------------------------------------------------------------

SECTION 4. Effectiveness. This Amendment shall become effective on the date
hereof (the “Effective Date”) upon (a) receipt by the Administrative Agent of
the counterparts to this Amendment executed by each of the parties hereto,
(b) payment of the “Amendment Fee” (under and as defined in the Amendment Fee
Letter) in accordance with the terms of the Amendment Fee Letter, (c) receipt by
the Administrative Agent of a favorable opinion, in form and substance
reasonably satisfactory to the Administrative Agent and each Co-Agent, of
external counsel to the Loan Parties and the Performance Guarantor, as to
certain general corporate and enforceability matters and Investment Company Act
matters, including “covered fund” matters, (d) receipt by the Administrative
Agent of a favorable opinion, in form and substance reasonably satisfactory to
the Administrative Agent and each Co-Agent, of general counsel to the
Performance Guarantor, as to certain general corporate matters, (e) the payment
in full and the receipt by Victory and Atlantic of the amounts set forth in
Exhibit A, in each case in accordance with Section 1 above and (f) receipt by
the Administrative Agent of such other agreements, documents, certificates,
instruments and opinions as the Administrative Agent may reasonably request
prior to the date hereof.

SECTION 5. CHOICE OF LAW; CONSENT TO JURISDICTION.

(a) THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

(b) EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AMENDMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST THE
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY
PURSUANT TO THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF
MANHATTAN, NEW YORK.

SECTION 6. Effect of Amendment. All provisions of the Credit and Security
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Credit and Security

 

3



--------------------------------------------------------------------------------

Agreement (or in any other Transaction Document) to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Credit and Security
Agreement shall be deemed to be references to the Credit and Security Agreement
as amended by this Amendment. This Amendment shall not be deemed, either
expressly or impliedly, to waive, amend or supplement any provision of the
Credit and Security Agreement other than as set forth herein.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each counterpart
shall be deemed to be an original, and all such counterparts shall together
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8. Transaction Document. This Amendment shall constitute a Transaction
Document for all purposes.

SECTION 9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Credit and Security Agreement or any provision hereof or thereof.

SECTION 10. Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Credit and Security Agreement.

SECTION 11. Ratification. After giving effect to this Amendment and each of the
other agreements, documents and instruments contemplated in connection herewith,
the Performance Undertaking, along with each of the provisions thereof, remains
in full force and effect and is hereby ratified and reaffirmed by the
Performance Guarantor and each of the other parties hereto.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

AIKEN REGIONAL RECEIVABLES, L.L.C., DISTRICT HOSPITAL PARTNERS RECEIVABLES,
L.L.C., FORT DUNCAN MEDICAL RECEIVABLES, L.L.C., LANCASTER HOSPITAL RECEIVABLES,
L.L.C., LAREDO REGIONAL RECEIVABLES, L.L.C., MANATEE MEMORIAL RECEIVABLES,
L.L.C., MCALLEN HOSPITALS RECEIVABLES, L.L.C., NORTHWEST TEXAS HEALTHCARE
RECEIVABLES, L.L.C., SPARKS FAMILY HOSPITAL RECEIVABLES, L.L.C., SUMMERLIN
HOSPITAL RECEIVABLES, L.L.C., TEMECULA VALLEY HOSPITAL RECEIVABLES, L.L.C.,
TEXOMA HEALTHCARE SYSTEM RECEIVABLES, L.L.C., UHS OF OKLAHOMA RECEIVABLES,
L.L.C., UHS-CORONA RECEIVABLES, L.L.C., RANCHO SPRINGS RECEIVABLES, L.L.C.,
VALLEY HEALTH SYSTEM RECEIVABLES, L.L.C. AND

WELLINGTON REGIONAL RECEIVABLES, L.L.C.,

AS BORROWERS

By:  

/s/ Cheryl K. Ramagano

Name:   Cheryl K. Ramagano Title:   Treasurer

 

   S-1   

Fourth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)



--------------------------------------------------------------------------------

UHS RECEIVABLES CORP., AS COLLECTION AGENT By:  

/s/ Cheryl K. Ramagano

Name:   Cheryl K. Ramagano Title:   Vice President and Treasurer

UHS OF DELAWARE, INC.,

AS SERVICER

By:  

/s/ Cheryl K. Ramagano

Name:   Cheryl K. Ramagano Title:   Vice President and Treasurer

UNIVERSAL HEALTH SERVICES, INC.,

AS PERFORMANCE GUARANTOR

By:  

/s/ Cheryl K. Ramagano

Name:   Cheryl K. Ramagano Title:   Vice President and Treasurer

 

   S-2   

Fourth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, AS LIQUIDITY BANK AND
LC PARTICIPANT FOR VICTORY’S LENDER GROUP By:  

/s/ Brian McNany

Name:   Brian McNany Title:   Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

AS CO-AGENT FOR VICTORY’S LENDER GROUP

By:  

/s/ Luna Mills

Name:   Luna Mills Title:   Managing Director

VICTORY RECEIVABLES CORPORATION,

AS A CONDUIT

By:  

/s/ David V. DeAngelis

Name:   David V. DeAngelis Title:   Vice President

 

   S-3   

Fourth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)



--------------------------------------------------------------------------------

SUNTRUST BANK, AS LIQUIDITY BANK, LC PARTICIPANT FOR SUNTRUST’S LENDER GROUP AND
CO-AGENT FOR SUNTRUST’S LENDER GROUP By:  

/s/ Pawan Churiwal

Name:   Pawan Churiwal Title:   Vice President

 

   S-4   

Fourth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, AS LC PARTICIPANT, LIQUIDITY BANK AND AS LC BANK
By:  

/s/ Eric Bruno

Name:   Eric Bruno Title:   Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

AS CO-AGENT AND ADMINISTRATIVE AGENT

By:  

/s/ Eric Bruno

Name:   Eric Bruno Title:   Senior Vice President

 

   S-5   

Fourth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, AS LIQUIDITY BANK, LC PARTICIPANT
FOR ATLANTIC’S LENDER GROUP AND CO-AGENT FOR ATLANTIC’S LENDER GROUP By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director

ATLANTIC ASSET SECURITIZATION LLC,

AS A CONDUIT

By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director

 

   S-6   

Fourth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)



--------------------------------------------------------------------------------

EXHIBIT A

FLOW OF FUNDS MEMORANDUM

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

AMENDMENTS TO THE CREDIT AND SECURITY AGREEMENT

 

Exhibit B



--------------------------------------------------------------------------------

Conformed through:

First Amendment dated May 16, 2012

Second Amendment, dated October 25, 2013

Third Amendment, dated August 1, 2014

Fourth Amendment, dated December 22, 2015

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

DATED AS OF OCTOBER 27, 2010

AMONG

AIKEN REGIONAL RECEIVABLES, L.L.C., AUBURN REGIONAL RECEIVABLES,

L.L.C., DISTRICT HOSPITAL PARTNERS RECEIVABLES, L.L.C., FORT DUNCAN

MEDICAL RECEIVABLES, L.L.C., LANCASTER HOSPITAL RECEIVABLES, L.L.C.,

LAREDO REGIONAL RECEIVABLES, L.L.C., MANATEE MEMORIAL

RECEIVABLES, L.L.C., MCALLEN HOSPITALS RECEIVABLES, L.L.C.,

NORTHWEST TEXAS HEALTHCARE RECEIVABLES, L.L.C., SPARKS FAMILY

HOSPITAL RECEIVABLES, L.L.C., SUMMERLIN HOSPITAL RECEIVABLES,

L.L.C., TEMECULA VALLEY HOSPITAL RECEIVABLES, L.L.C., TEXOMA

HEALTHCARE SYSTEM RECEIVABLES, L.L.C., UHS OF OKLAHOMA

RECEIVABLES, L.L.C., UHS-CORONA RECEIVABLES, L.L.C., RANCHO SPRINGS

RECEIVABLES, L.L.C., VALLEY HEALTH SYSTEM RECEIVABLES, L.L.C. AND

WELLINGTON REGIONAL RECEIVABLES, L.L.C., AS BORROWERS

UHS RECEIVABLES CORP., AS COLLECTION AGENT,

UHS OF DELAWARE, INC., AS SERVICER,

UNIVERSAL HEALTH SERVICES, INC., AS PERFORMANCE GUARANTOR,

THE CONDUITS, LIQUIDITY BANKS, CO-AGENTS AND LC PARTICIPANTS FROM TIME TO TIME
PARTY HERETO,

AND

PNC BANK, NATIONAL ASSOCIATION, AS LC BANK AND ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

to the limitations on funding set forth in Section 1.1(a) above (and otherwise
herein), the Liquidity Banks that are not Defaulting Lenders shall fund (or
shall cause their related Conduits to fund) such Defaulting Lender’s portion of
such Advance pro rata in proportion to their relative Commitments (determined
without regard to the Defaulting Lender’s Commitment).

(c) Reducing the Aggregate Commitment. The Collection Agent, on behalf of
Borrowers, may, upon at least 10 Business Days’ notice to the Co-Agents,
terminate in whole or reduce in part, ratably among the Lenders in each Lender
Group in accordance with such Lender Group’s Percentage, the unused portion of
the Aggregate Commitment; it being understood that the “unused portion” of the
Aggregate Commitment means the excess, if any of (x) the Aggregate Commitment
(before giving effect to such reduction) over (y) the sum of the Aggregate
Principal plus the LC Participation Amount; provided that:

(i) each partial reduction of the unused portion of the Aggregate Commitment
shall be in an amount equal to $1,000,000 per Lender Group (or a larger integral
multiple of $1,000,000 if in excess thereof) and shall reduce the Commitments of
the Lenders ratably in accordance with their respective Pro Rata Shares;

(ii) unless terminated in whole, the Aggregate Commitment shall in no event be
reduced below $150,000,000; and

(iii) no such reduction of the unused portion of the Aggregate Commitment shall
be permitted if such reduction would cause (A) the Aggregate Principal plus the
LC Participation Amount to exceed the Aggregate Commitment or (B) any Lender
Group’s Lender Group Exposure to exceed its Lender Group Commitment.

(d) Increasing the Aggregate Commitment. The Collection Agent, on behalf of the
Borrowers, may from time to time prior to the Facility Termination Date, upon
not less than thirty (30) days’ prior written notice to the Administrative Agent
and each Co-Agent (a “Commitment Increase Notice”), request that the Lenders
increase the Aggregate Commitment (calculated without reduction for any then
existing Lender Group Commitment of any Defaulting Lender’s Lender Group) to an
amount not exceeding $575,000,000 subject to the following terms and conditions:

(i) each Commitment Increase Notice shall specify the date on which the proposed
increase in Commitments will be effective, which date shall be a Business Day;

(ii) the Collection Agent shall not deliver any Commitment Increase Notice
unless all the conditions to making Advances and issuing Letters of Credit
specified in Article VI are satisfied, and each Borrower shall be deemed to
represent and warrant that such conditions are satisfied on the effective date
of any such increase;

(iii) no Defaulting Lender or any member of a Defaulting Lender’s Lender Group
shall not be permitted to increase its Commitment or Lender Group Commitment, as
applicable, pursuant to any such Commitment Increase Notice;

 

5



--------------------------------------------------------------------------------

time prior to the date hereof, since June 30, 2010, no event has occurred that
would have a Material Adverse Effect, and (ii) each Borrower represents and
warrants that since the date of this Agreement, no event has occurred that would
have a material adverse effect on (A) the financial condition or operations of
such Borrower, (B) the ability of such Borrower to perform its obligations under
the Transaction Documents, or (C) the collectibility of the Receivables
generally or any material portion of the Receivables.

(n) Names. Each Borrower represents and warrants that: (i) the name in which
such Borrower has executed this Agreement is identical to the name of such
Borrower as indicated on the public record of its state of organization which
shows such Borrower to have been organized, and (ii) in the past five (5) years,
such Borrower has not used any limited liability company names, trade names or
assumed names other than the name in which it has executed this Agreement.

(o) Ownership of Borrowers. Except as set forth in the applicable Receivables
Sale Agreement, Parent owns, directly or indirectly, 100% of the issued and
outstanding Equity Interests of each Originator and each Borrower. Such Equity
Interests are validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire securities of any Borrower or any
Originator.

(p) Not an Investment Company. Such Person is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute. No Borrower is a “covered fund” under Section 619 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations implemented
thereunder (the “Volcker Rule”). In determining that such Borrower is not a
“covered fund” under the Volcker Rule, such Borrower is entitled to rely on the
exemption from the definition of “investment company” set forth in
Section 3(c)(5) of the Investment Company Act of 1940, as amended, although
other exemptions and exclusions may also be available.

(q) Compliance with Law. Such Person has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
Borrowers represent and warrant that each Receivable, together with the Contract
related thereto, does not contravene any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), and no part of such
Contract is in violation of any such law, rule or regulation, except where such
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.

(r) Compliance with Credit and Collection Policy. Such Loan Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
to such Credit and Collection Policy, except such change as to which the
Administrative Agent has been notified in accordance with Section 7.1(a)(vii).

 

25



--------------------------------------------------------------------------------

(s) Payments to Applicable Originator. Each Borrower represents and warrants
that: (i) with respect to each Receivable transferred to such Borrower under the
applicable Receivables Sale Agreement, such Borrower has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt, and (ii) no
transfer by the applicable Originator of any Receivable under such Receivables
Sale Agreement is or may be voidable under any section of the Bankruptcy Reform
Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(t) Enforceability of Contracts. Borrowers represent and warrant that each
Contract with respect to each Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(u) Eligible Receivables. Each Private Receivable and Participation Interest
included in the Net Pool Balance as an Eligible Receivable or Eligible
Participation Interest, as the case may be, on the date of any Monthly Report
was an Eligible Receivable or Eligible Participation Interest, as applicable, on
such date.

(v) Receivables as Accounts. The Receivables constitute “accounts” within the
meaning of the applicable UCC.

(w) Coverage Percentage. Immediately after giving effect to each Advance, each
issuance of a Letter of Credit and each settlement on any Settlement Date
hereunder, the Coverage Percentage does not exceed 100%.

(x) Priority. Other than the security interest granted to the Administrative
Agent pursuant to this Agreement, no Borrower has pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral. No
Borrower has authorized the filing of and is not aware of any financing
statements against such Borrower that include a description of collateral
covering the Collateral other than any financing statement relating to the
security interest granted to the Administrative Agent hereunder or that has been
terminated. No Borrower is aware of any judgment or tax lien filings against any
Borrower.

(y) Accounting. The manner in which such Loan Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreements
does not jeopardize the true sale analysis.

(z) Ordinary Course. Each of the Borrowers represents and warrants that each
remittance of Collections by (or on behalf of) the Borrowers to the Secured
Parties hereunder will have been (i) in payment of a debt incurred by the
Borrowers in the ordinary course of business or financial affairs of the
Borrowers and (ii) made in the ordinary course of business or financial affairs
of the Borrowers.

 

26



--------------------------------------------------------------------------------

(aa) Liquidity Coverage Ratio. No Borrower (x) has issued, does issue or will
issue any obligations that (A) constitute asset-backed commercial paper, or
(B) are securities required to be registered under the Securities Act of 1933
(the “33 Act”) or that may be offered for sale under Rule 144A or a similar
exemption from registration under the 33 Act or the rules promulgated
thereunder, or (y) has issued, does issue or will issue any other debt
obligations or equity interests other than debt obligations substantially
similar to the obligations of such Borrower under this Agreement that are
(A) issued to other banks or asset-backed commercial paper conduits in privately
negotiated transactions, and (B) subject to transfer restrictions substantially
similar to the transfer restrictions set forth in this Agreement. Each Borrower
further represents and warrants that its assets and liabilities are consolidated
with the assets and liabilities of Parent for purposes of generally accepted
accounting principles.

(bb) Sanctions. No Covered Entity is a Sanctioned Person. No Covered Entity,
(i) has any of its assets in a Sanctioned Country or, to its knowledge, in the
possession, custody or control of a Sanctioned Person, in each case, in
violation of any Anti-Terrorism Law; (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or
(iii) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

Section 5.2 Lender Representations and Warranties.

Each Liquidity Bank and LC Participant hereby represents and warrants (as to
itself) to the Agents, the Lenders and the Loan Parties that:

(a) Existence and Power. Such Person is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, and has all
organizational power to perform its obligations hereunder.

(b) No Conflict. The execution and delivery by such Person of this Agreement and
the performance of its obligations hereunder and thereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws or similar governing documents, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or any of its property is bound,
or (iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, and do not result in the creation or imposition of
any Lien on its assets. This Agreement has been duly authorized, executed and
delivered by such Person.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Person of this Agreement
and the performance of its obligations hereunder.

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other Receivables Sale Agreement) would be less
than the Required Capital Amount (as defined in the applicable Receivables Sale
Agreement).

 

27



--------------------------------------------------------------------------------

(h) Debt. The Collection Agent will not, nor will any Borrower, incur or permit
to exist any Debt or liability on account of deposits except: (i) the
Obligations, (ii) the Subordinated Loans, and (iii) other current accounts
payable arising in the ordinary course of business and not overdue.

(i) Sanctions. No Loan Party will become a Sanctioned Person. No Covered Entity
will (i) have any of its assets in a Sanctioned Country or, to its knowledge, in
the possession, custody or control of a Sanctioned Person, in each case, in
violation of any Anti-Terrorism Law; (ii) do business in or with, or derive any
of its income from investments in or transactions with, any Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law; (iii) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (iv) use the
proceeds of any Advances to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law. Each Loan Party shall comply with
all Anti-Terrorism Laws. Each Loan Party shall promptly notify the
Administrative Agent and each Co-Agent in writing upon the occurrence of a
Reportable Compliance Event. No Loan Party has used or will use the proceeds of
any Advances to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country, in each
case, in violation of any Anti-Terrorism Law.

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. UHS of Delaware is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. After the occurrence of an Amortization Event, the
Administrative Agent may at any time designate as Servicer any Person to succeed
UHS of Delaware or any successor Servicer.

(b) Without the prior written consent of the Agents and the Required Co-Agents,
UHS of Delaware shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person except with respect to certain
Defaulted Receivables, with respect to which it may engage outside collection
agencies in accordance with its customary practices. Notwithstanding the
foregoing, so long as UHS of Delaware remains the Servicer hereunder: (i) UHS of
Delaware shall be and remain liable to the Agents and the Secured Parties for
the full and prompt performance of all duties and responsibilities of the
Servicer hereunder and (ii) the Agents and the Secured Parties shall be entitled
to deal exclusively with UHS of Delaware in matters relating to the discharge by
the Servicer of its duties and responsibilities hereunder.

 

39



--------------------------------------------------------------------------------

Section 8.2 Duties of Servicer.

(r) Except as otherwise permitted in Section 7.1(j), the New Sweep Account fails
to be subject to a Collection Account Agreement at any time.

(s) The Consolidated Leverage Ratio, as at the last day of any period of four
consecutive fiscal quarters of the Parent (or, if less, the number of full
fiscal quarters subsequent to the date hereof) ending with any fiscal quarter
set forth below, exceeds the ratio set forth in the chart below opposite such
fiscal quarter:

 

Fiscal Quarter

   Consolidated Leverage Ratio

2010 Q4

   5.25 to 1.00

2011 Q1

   5.25 to 1.00

2011 Q2

   5.25 to 1.00

2011 Q3

   5.00 to 1.00

2011 Q4

   4.75 to 1.00

2012 Q1

   4.75 to 1.00

2012 Q2

   4.50 to 1.00

2012 Q3

   4.50 to 1.00

2012 Q4

   4.50 to 1.00

2013 Q1

   4.25 to 1.00

2013 Q2

   4.00 to 1.00

2013 Q3

   4.00 to 1.00

2013 Q4

   3.75 to 1.00

2014 Q1

   3.75 to 1.00

2014 Q2

   3.50 to 1.00

2014 Q3

   3.50 to 1.00

2014 Q4

   3.25 to 1.00

2015 Q1

   3.00 to 1.00

2015 Q2

   3.00 to 1.00

2015 Q3

   3.75 to 1.00

2015 Q4

   3.75 to 1.00

2016 Q1

   3.75 to 1.00

2016 Q2

   3.75 to 1.00

2016 Q3

   3.75 to 1.00

2016 Q4

   3.75 to 1.00

Each Fiscal Quarter thereafter

   3.50 to 1.00

Section 9.2 Remedies.

Upon the occurrence and during the continuation of an Amortization Event, the
Administrative Agent may (with the consent of the Required Co-Agents), or upon
the direction of the Required Co-Agents shall, take any of the following
actions: (i) replace the Person then acting as Servicer if the Administrative
Agent has not already done so, (ii) declare the Amortization Date to have
occurred, whereupon the Aggregate Commitment (and, for the avoidance of doubt,
all individual Commitments) shall immediately terminate and the Amortization
Date shall forthwith occur, all without demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Loan Party and
Performance Guarantor;

 

45



--------------------------------------------------------------------------------

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments.

(a) Each of the Agents, the Loan Parties and the Liquidity Banks hereby agrees
and consents to the complete or partial assignment by each Conduit of all or any
portion of its rights under, interest in, title to and obligations under this
Agreement to the Liquidity Banks in its Lender Group.

(b) Any Liquidity Bank or LC Participant may at any time and from time to time
assign to one or more Eligible Assignees reasonably acceptable to the
Administrative Agent and the LC Bank (each, a “Purchasing Lender”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement substantially in the form set forth in Exhibit V hereto (an
“Assignment Agreement”) executed by such Purchasing Lender and such selling
Liquidity Bank or LC Participant. The consent of the applicable Conduit shall be
required prior to the effectiveness of any such assignment by a Liquidity Bank
in such Conduit’s Lender Group. Each assignee of a Liquidity Bank or LC
Participant must (i) be an Eligible Assignee reasonably acceptable to the
Administrative Agent and the LC Bank and (ii) agree to deliver to the
Administrative Agent, the LC Bank and the applicable Co-Agent, promptly
following any request therefor by the Administrative Agent, the LC Bank, the
applicable Co-Agent or the applicable Conduit, an enforceability opinion in form
and substance satisfactory to the requesting Person. Upon delivery of an
executed Assignment Agreement to the Administrative Agent, the LC Bank and the
applicable Co-Agent, such selling Liquidity Bank or LC Participant shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Lender shall for all purposes be a Liquidity Bank or
LC Participant (as applicable) party to this Agreement and shall have all the
rights and obligations of a Liquidity Bank or LC Participant (as applicable)
hereunder and thereunder to the same extent as if it were an original party
hereto and thereto and no further consent or action by any Loan Party, the
Lenders or the Agents shall be required.

(c) Any Defaulting Lender shall, at the request of the Administrative Agent, the
LC Bank, any Co-Agent or the Collection Agent, assign all of its rights and
obligations hereunder to a willing Eligible Assignee identified by such
requesting party (with the prior written consent of the Administrative Agent,
the LC Bank, the Required Co-Agents and, so long as no Amortization Event has
occurred and is continuing, the Collection Agent); provided that such Defaulting
Lender receives payment in full, pursuant to an Assignment Agreement, of an
amount equal to the Obligations then owing to such Defaulting Lender.

(d) (i) Any Liquidity Bank or LC Participant may pledge or assign any of its
rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to any Federal Reserve Bank without notice to or
consent of any Loan Party, any other Lender or any Agent and (ii) each Conduit
may at any time pledge or assign any of its rights (including, without
limitation, rights to payment of principal and interest) under this Agreement to
a collateral trustee, in each case without notice to or consent of any Loan
Party, any other Lender or any Agent, but such pledge grant or transfer shall
not relieve any Person from its obligations hereunder; provided, that no such
pledge or assignment shall release such Conduit, Liquidity Bank or LC
Participant from any of its obligations under this Agreement or substitute such
pledgee or assignee for such Conduit, Liquidity Bank or LC Participant as a
party hereto.

 

54



--------------------------------------------------------------------------------

(e) No Loan Party may assign any of its rights or obligations under this
Agreement without the prior written consent of each of the Agents and each of
the Lenders.

Section 12.2 Participations.

Any Lender may, in the ordinary course of its business at any time sell to one
or more Persons (each, a “Participant”) participating interests in its Pro Rata
Share of its Lender Group’s Percentage of Aggregate Commitment, its Loans, its
Commitment, its Liquidity Commitment or any other interest of such Lender
hereunder or under the Liquidity Agreement. Notwithstanding any such sale by a
Lender of a participating interest to a Participant, such Lender’s rights and
obligations under this Agreement and such Liquidity Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance of
its obligations hereunder and under the Liquidity Agreement, and the Loan
Parties, the Lenders and the Agents shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the applicable Liquidity Agreement. Each Lender agrees that
any agreement between such Lender and any such Participant in respect of such
participating interest shall not restrict such Lender’s right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 14.1(b)(i).

ARTICLE XIII.

SECURITY INTEREST

Section 13.1 Grant of Security Interest.

To secure the due and punctual payment of the Obligations, whether now or
hereafter existing, due or to become due, direct or indirect, or absolute or
contingent, including, without limitation, all Indemnified Amounts, in each case
pro rata according to the respective amounts thereof, (a) each Borrower hereby
grants to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in, all of such Borrower’s right, title and interest, whether
now owned and existing or hereafter arising in and to all of the Private
Receivables, the Gift Shop Receipts, the Government Receivables and the
Participation Interests therein, the Related Security, the Collections and all
proceeds of the foregoing, and (b) the Collection Agent hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in, all of the Collection Agent’s right, title and interest, whether
now owned and existing or hereafter arising in and to the Blocked Sweep Account
and all funds from time to time deposited therein (all of the property described
in the foregoing clauses (a) and (b), collectively, the “Collateral”). Without
limiting the right of any Originator to terminate its participation in the
facility evidenced by any Receivables Sale Agreement, except as otherwise
permitted under this Agreement, the Administrative Agent shall not release in
writing any material portion of the Collateral from the security interest of the
Administrative Agent hereunder without the consent of all Co-Agents.

 

55



--------------------------------------------------------------------------------

Section 13.2 Termination after Final Payout Date.

Each of the Secured Parties hereby authorizes the Administrative Agent, and the
Administrative Agent hereby agrees, promptly after the Final Payout Date to
execute and deliver to the Collection Agent such UCC termination statements as
may be necessary to terminate the Administrative Agent’s security interest in
and Lien upon the Collateral, all at Borrowers’ expense. Upon the Final Payout
Date, all right, title and interest of the Administrative Agent and the other
Secured Parties in and to the Collateral shall terminate.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Waivers and Amendments.

(a) No failure or delay on the part of any Agent or any Lender in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

(b) No provision of this Agreement or any other Transaction Document may be
amended, supplemented, modified or waived except in writing signed by the LC
Bank, the Borrowers, Administrative Agent and the Required Co-Agents, provided,
however, that no such modification or waiver shall:

(i) without the consent of each affected Lender, (A) extend the Facility
Termination Date or the date of any payment or deposit of Collections by any
Loan Party, (B) reduce the rate or extend the time of payment of Interest or any
CP Costs (or any component of Interest or CP Costs), (C) reduce any fee payable
to any Agent for the benefit of the Lenders, (D) except pursuant to Article XII
hereof, change the amount of the principal of any Lender, any Liquidity Bank’s
Pro Rata Share or any Liquidity Bank’s Commitment, (E) amend, modify or waive
any provision of the definition of Required Co-Agents or this Section 14.1(b),
(F) consent to or permit the assignment or transfer by any Borrower or the
Collection Agent of any of its rights and obligations under this Agreement,
(G) change the definition of “Eligible Receivable,” “Loss Reserve,” “Dilution
Reserve,” “Yield Reserve,” “Servicing Reserve,” “Servicing Fee Rate,” “Required
Reserve,” “Required Reserve Factor Floor” or, subject to the proviso thereto,
“Self-Pay Discount Factor” or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or

(ii) without the written consent of any affected Co-Agent, amend, modify or
waive any provision of this Agreement or any other Transaction Document if the
effect thereof is to affect the rights or duties of such Co-Agent or any member
of its Lender Group.

 

56



--------------------------------------------------------------------------------

Affiliate of such Agent or Lender not known to such Lender to be violating a
confidentiality obligation by such disclosure, (c) to the extent disclosure is
required by any Law, subpoena or judicial order or process (provided that notice
of such requirement or order shall be promptly furnished to the applicable Loan
Party unless such notice is legally prohibited) or requested or required by
bank, securities, insurance or investment company regulations or auditors or any
administrative body or commission to whose jurisdiction such Agent or Lender may
be subject, (d) to any nationally recognized statistical rating organization,
(e) to assignees or participants, prospective assignees or participants, or
Related Persons of the foregoing, in each case who agree to be bound by the
provisions of this Section 14.5, (f) to the extent required in connection with
any litigation between any Loan Party and any Lender with respect to the Loans
or any Transaction Document, (g) to any dealer or placement agent for such
party’s Commercial Paper Notes, who (i) in the good faith belief of such party,
has a need to know such confidential information, (ii) is informed by such party
of the confidential nature of such information and the terms of this
Section 14.5 and (iii) has agreed in writing to be bound by the provisions of
this Section 14.5, (h) to any Liquidity Bank (whether or not on the date of
disclosure, such Liquidity Bank continues to be an Eligible Assignee), or to any
other actual or potential permitted assignee or Participant permitted under
Article XII who has agreed to be bound by the provisions of this Section 14.5,
(i) Related Persons with respect to the foregoing, (j) without limiting the
generality of clause (d) above, to any rating agency that maintains a rating for
such party’s Commercial Paper Notes or is considering the issuance of such a
rating, for the purposes of reviewing the credit of any Lender in connection
with such rating, (k) to any other party to this Agreement (and any independent
attorneys and auditors of such party), for the purposes contemplated hereby,
(l) to any entity that provides a surety bond or other credit enhancement to
either Conduit solely for the purpose of providing such surety bond or other
credit enhancement and not for any other purpose, (m) in connection with the
enforcement of this Agreement or any other Transaction Document to the extent
required to exercise rights against the Collateral, (n) Related Persons with
respect to the foregoing, (o) to any collateral trustee appointed by any Conduit
to comply with Rule 3a-7 under the Investment Company Act of 1940, as amended,
or (p) with the applicable Loan Party’s prior written consent. In addition, each
of the Lenders and the Agents may disclose on a “no name” basis to any actual or
potential investor in Commercial Paper Notes information regarding the nature of
this Agreement, the basic terms hereof (including without limitation the amount
and nature of the Aggregate Commitment and the Advances), the nature, amount and
status of the Receivables, and the current and/or historical ratios of losses to
liquidations and/or outstandings with respect to the Receivables. This
Section 14.5 shall survive termination of this Agreement.

Section 14.6 Confidentiality of Program Information.

(a) Confidential Information. Each party hereto acknowledges that the Lenders
and the Agents regard the structure of the transactions contemplated by this
Agreement to be proprietary, and each such party agrees that:

(i) it will not disclose without the prior consent of each Lender or each Agent
(other than to the directors, employees, auditors, counsel or affiliates
(collectively, “representatives”) of such party, each of whom shall be informed
by such party of the confidential nature of the Program Information (as defined
below) and of the terms of this Section 14.6): (A) any information regarding the
pricing in, or copies of, the Liquidity

 

59



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, (a) capitalized terms used and not otherwise defined
in this Agreement (whether or note included in the list below) shall have the
meanings attributed thereto in the Receivables Sale Agreements, and (b) the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

“Adjusted LC Participation Amount” means, at any time, the LC Participation
Amount less the amount of cash collateral held in the LC Collateral Account at
such time.

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if (a) the controlling Person owns 10-50% of
any class of voting securities of the controlled Person only if it also
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise, or (b) if the controlling Person owns more
than 50% of any class of voting securities of the controlled Person.

“Agents” means the Administrative Agent and the Co-Agents.

“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Lender Group Commitments of all Lender Groups (excluding the Lender Group
Commitment of any Defaulting Lender’s Lender Group). As of the date hereof, the
Aggregate Commitment is $400,000,000.

“Aggregate Principal” means, on any date of determination, the aggregate
outstanding principal amount of all Loans outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Agreement” means this Amended and Restated Credit and Security Agreement, as it
may be amended or modified and in effect from time to time.

 

I-1



--------------------------------------------------------------------------------

“Alternate Base Rate” means for any day, the rate per annum equal to the higher
as of such day of (i) the Prime Rate, or (ii) one-half of one percent (0.50%)
above the Federal Funds Rate. For purposes of determining the Alternate Base
Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change.

“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 (other than
Section 6.2(d)(ii)(B)) are not satisfied, (ii) the Business Day immediately
prior to the occurrence of an Event of Bankruptcy with respect to any Loan
Party, (iii) the Business Day specified in a written notice from the
Administrative Agent following the occurrence of any other Amortization Event,
and (iv) the date which is 10 Business Days after the Administrative Agent’s
receipt of written notice from the Collection Agent, on behalf of Borrowers,
that Borrowers wish to terminate the facility evidenced by this Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering,
corruption or bribery, and any regulation, order, or directive promulgated,
issued or enforced pursuant to such Applicable Laws, all as amended,
supplemented or replaced from time to time.

“Applicable Law” means, with respect to any Person, all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, requirement,
restriction, permit, executive order, certificate, decision, directive or order
of any Governmental Authority applicable to such Person or any of its property.

“Applicable Percentage” means, on any date of determination, the “Applicable
Margin for Eurodollar Loans” as set forth in the “Applicable Pricing Grid” (as
each of the foregoing terms is defined in the Parent Credit Agreement).

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Atlantic” means Atlantic Asset Securitization LLC, a Delaware limited liability
company.

“Authorized Officer” means, with respect to any Person, its president, company
controller, treasurer or chief financial officer.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended and in effect
from time to time (11 U.S.C. § 101 et seq.) and any successor statute thereto.

“Basel III” means the agreements reached by the Basel Committee on Banking
Supervision in “Basel III: A Global Regulatory Framework for More Resilient
Banks and Banking Systems” (as amended, supplemented or otherwise modified or
replaced from time to time).

 

I-2



--------------------------------------------------------------------------------

“Blocked Sweep Account” means account no. 81884-16729 in the Collection Agent’s
name at Bank of America, N.A., in Chicago, Illinois.

“Borrower(s)” has the meaning set forth in the preamble to this Agreement.

“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve, plus the Self-Pay Borrowing Base as of the last day of the
period covered by the most recent Monthly Report.

“Borrowing Date” means a Business Day on which an Advance is made hereunder.

“Borrowing Notice” has the meaning set forth in Section 1.2.

“Broken Funding Costs” means for any CP Rate Loan or LIBO Rate Loan which:
(a) in the case of a CP Rate Loan, has its principal reduced without compliance
by Borrowers (or the Collection Agent on their behalf) with the notice
requirements hereunder, (b) in the case of a CP Rate Loan or a LIBO Rate Loan,
does not become subject to an Aggregate Reduction following the delivery of any
Reduction Notice, (c) in the case of a CP Rate Loan, is assigned under the
Liquidity Agreement, or (d) in the case of a LIBO Rate Loan, is terminated or
reduced prior to the last day of its Interest Period, an amount equal to the
excess, if any, of (i) the CP Costs or Interest (as applicable) that would have
accrued during the remainder of the Interest Periods or the tranche periods for
Commercial Paper determined by the Administrative Agent to relate to such Loan
(as applicable) subsequent to the date of such reduction, assignment or
termination (or in respect of clause (b) above, the date such Aggregate
Reduction was designated to occur pursuant to the Reduction Notice) of the
principal of such Loan if such reduction, assignment or termination had not
occurred or such Reduction Notice had not been delivered, over (ii) the sum of
(x) to the extent all or a portion of such principal is allocated to another
Loan, the amount of CP Costs or Interest actually accrued during the remainder
of such period on such principal for the new Loan, and (y) to the extent such
principal is not allocated to another Loan, the income, if any, actually
received during the remainder of such period by the holder of such Loan from
investing the portion of such principal not so allocated. In the event that the
amount referred to in clause (B) exceeds the amount referred to in clause (A),
the relevant Lender or Lenders agree to pay to the Collection Agent, for the
benefit of Borrowers, the amount of such excess. All Broken Funding Costs shall
be due and payable hereunder upon demand.

“BTMU” has the meaning set forth in the preamble to this Agreement.

“Business Associate” has the meaning set forth in Section 14.14.

“Business Associate Safeguards” has the meaning set forth in Section 14.14.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Pittsburgh, Pennsylvania, and The Depository
Trust Company of New York is open for business, and, if the applicable Business
Day relates to any computation date hereof, is account no. 81885-03047 in the
Collection Agent’s name at Bank of America, N.A., in Chicago, Illinois.

 

I-3



--------------------------------------------------------------------------------

“Conduit” means each commercial paper conduit that is a party to this Agreement,
as a lender, or that becomes a party to this Agreement, as a lender pursuant to
an Assignment Agreement or otherwise. As of August 1, 2014, the Conduits are
Atlantic and Victory.

“Consolidated Leverage Ratio” has the meaning set forth on Schedule C to this
Agreement.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Contract” has the meaning provided in the Receivables Sale Agreements.

“Coverage Percentage” means, at any time, a fraction expressed as a percentage
and computed as follows:

 

Aggregate Principal + Adjusted LC Participation Amount

Borrowing Base

“Covered Entity” means (a) each Loan party and Parent and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“CP Costs” means, for any Conduit and for any period and with respect to any
Loan (or portion thereof) funded by such Conduit through the issuance of
Commercial Paper, the weighted average cost (as determined by such Conduit (or
by its Co-Agent on its behalf) which shall include commissions and fees of
placement agents and dealers, incremental carrying costs incurred with respect
to Commercial Paper maturing on dates other than those on which corresponding
funds are received by such Conduit, other borrowings by such Conduit (other than
under its Liquidity Agreement) and any other costs and expenses associated with
the issuance of Commercial Paper) of or related to the issuance of Commercial
Paper that is allocated, in whole or in part, by such Conduit (or by its
Co-Agent on its behalf) to fund or maintain such Loan (or portion thereof) (and
which may be also allocated in part to the funding of other assets of such
Conduit (including, in the case of Commercial Paper issued on a discount, such
discount)); provided that notwithstanding anything in the Agreement or the other
Transaction Documents to the contrary, the Loan Parties agree that any amounts
payable to such Conduit in respect of

 

I-6



--------------------------------------------------------------------------------

(xiv) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor;

(xv) as to which all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to a Borrower under and in
accordance with the applicable Receivables Sale Agreement, and such Borrower has
good and marketable title thereto free and clear of any Lien; and

(xvi) which is payable into a Lock-Box or Collection Account in a manner
consistent with the arrangements described in Section 7.1(j).

“Eligible Payor Class” means any group of Obligors of a type listed on Exhibit
VIII hereto.

“Eligible Receivable” means, at any time, a Private Receivable:

(i) which is included in an Eligible Payor Class; provided, however, that the
aggregate Outstanding Balance of all Receivables included in Eligible Payor
Classes G and Q that may be included as Eligible Receivables shall not exceed
2.5% of the aggregate Outstanding Balance of all Eligible Receivables;

(ii) the Obligor of which (a) is a corporation or other business organization
(and is not a natural person) organized under the laws of the United States or
any political subdivision of the United States and has its chief executive
office in the United States; (b) is not an Affiliate of any of the parties
hereto; and (c) is not a government or a governmental subdivision or agency;

(iii) which is not (a) a Defaulted Receivable or (b) owing from an Obligor as to
which more than 50% of the aggregate Outstanding Balance of all Private
Receivables owing from such Obligor are Defaulted Receivables (provided that
this clause (b) shall apply only to Private Receivables owing by the 20 largest
Obligors (based on the aggregate Outstanding Balances of their respective
Private Receivables));

(iv) which by its terms is due and payable within 60 days of the original
billing date therefor;

(v) which is an “account” within the meaning of Section 9-102(a)(2) of the UCC
of all applicable jurisdictions;

(vi) which is denominated and payable only in United States dollars in the
United States;

(vii) which arises under a Contract which, together with such Private
Receivable, is in full force and effect and constitutes the legal, valid and
binding with the applicable Receivables Sale Agreement, and such Borrower has
good and marketable title thereto free and clear of any Lien; and

 

I-11



--------------------------------------------------------------------------------

(xvi) which is payable into a Lock-Box or Collection Account in a manner
consistent with the arrangements described in Section 7.1(j).

“Eligible Self-Pay Payor Class” means any group of Obligors of a type listed on
Exhibit X hereto.

“Eligible Self-Pay Receivable” means, at any time, a Self-Pay Receivable that
then satisfies all the criteria for an Eligible Receivable, other than the
criteria specified in clauses (i) and (ii) of the definition of “Eligible
Receivable”.

“Equity Interests” has the meaning provided in the Receivables Sale Agreements.

“ERISA” has the meaning provided in the Receivables Sale Agreements.

“ERISA Affiliate” has the meaning provided in the Receivables Sale Agreements.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.

“Executive Officer” has the meaning provided in the Receivables Sale Agreements.

 

I-13



--------------------------------------------------------------------------------

“Facility Account” means the Collection Agent’s account no. 81889-03045 (ABA no.
026-009-593, ref: Commercial Paper Proceeds) at Bank of America, N.A., in
Chicago, Illinois.

“Facility Termination Date” means the earlier of (i) December 21, 2018 and
(ii) the Amortization Date.

“Federal Funds Effective Rate” means, for any day, the per annum rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

“Fee Letter” means that certain letter agreement dated as of the date hereof
among Borrowers and the Agents, as it may be amended or modified and in effect
from time to time.

“Final Payout Date” means the date on which (i) all Obligations have been paid
in full, (ii) the Aggregate Commitment has been terminated and (iii) the LC
Participation Amount has been reduced to zero ($0).

“Finance Charges” has the meaning provided in the Receivables Sale Agreements.

“First Amendment Date” means May 16, 2012.

“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreements and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of a Conduit.

“Funding Source” means (i) any Liquidity Bank or (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to a Conduit.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Gift Shop Receipt” has the meaning set forth in the Receivables Sale
Agreements.

 

I-14



--------------------------------------------------------------------------------

“Governmental Acts” has the meaning set forth in Section 1.15.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Government Receivable” has the meaning set forth in the Receivables Sale
Agreements.

“HIPAA” has the meaning set forth in Section 14.14.

“Indemnified Amounts” has the meaning specified in Section 10.1.

“Indemnified Party” has the meaning specified in Section 10.1.

“Independent Manager” shall mean a Person who (i) is not and has not been for at
least five (5) years: (a) a stockholder, director, officer, employee, partner,
member, attorney or counsel of any Borrower or any Affiliate of any of them
(except as director of UHS Receivables Corp.); (b) a customer, supplier or other
Person who derives its purchases or revenues (other than any fee paid to such
director or manager as compensation for such director or manager to serve as an
Independent Manager) from its activities with any Borrower or any Affiliate of
any Borrower (a “Business Party”); (c) a Person controlling or under common
control with any such stockholder, partner, member, director, officer, attorney,
counsel or Business Party; or (d) a member of the immediate family of any such
stockholder, director, officer, employee, partner, member, attorney, counsel or
Business Party and (ii) has, (a) prior experience as an Independent Manager for
a corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Managers thereof before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (b) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. For purposes of this definition only,
“control” shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise or
(ii) the ownership, direct or indirect, of no less than 51% of the voting
securities of such Person, and the terms “controlled”, “controlling” and “common
control” shall have correlative meanings.

“Initial Valuation Adjustment” means, with respect to any Receivable, a
reduction to the book value thereof made on the original invoice date for such
receivable.

“Interest” means for each respective Interest Period relating to Loans of the
Liquidity Banks, an amount equal to the product of the applicable Interest Rate
for each Loan multiplied by the principal of such Loan for each day elapsed
during such Interest Period,

 

I-15



--------------------------------------------------------------------------------

“LC Participation Amount” means, at any time, the excess, if any, of
(a) aggregate face amount of the outstanding Letters of Credit at such time over
(b) the amount of any drawings made under such Letters of Credit.

“Lender” means each Conduit, each Liquidity Bank, each LC Participant and the LC
Bank.

“Lender Group” means, (A) with respect to any Conduit, (i) such Conduit,
(ii) its Liquidity Bank(s), (iii) its Co-Agent and (iv) it’s LC Participant(s),
(B) with respect to PNC, PNC as (i) a Liquidity Bank, (ii) a Co-Agent, (iii) an
LC Participant, (iv) the LC Bank and (v) the Administrative Agent and (C) with
respect to SunTrust, (i) SunTrust as a Liquidity Bank, (ii) STRH as its Co-Agent
and (iii) SunTrust as an LC Participant.

“Lender Group Commitment” means, with respect to any Lender Group the amount set
forth as the Lender Group Commitment for such Lender Group on Schedule A to this
Agreement. The parties hereto acknowledge and agree that any such Lender Group
Commitment may be less than the sum of the Commitments of the Lenders within the
relevant Lender Group.

“Lender Group Exposure” means, with respect to any Lender Group, the sum of
(a) the aggregate outstanding principal amount of all Loans held by the Lenders
in such Lender Group, plus (b) the related LC Participant’s Ratable LC Share of
the LC Participation Amount.

“Lender Group Exposure Percentage” means, with respect to any Lender Group, a
fraction, expressed as a percentage, (a) the numerator of which is such Lender
Group’s Lender Group Exposure and (b) the denominator of which is the sum of
(i) the Aggregate Principal plus (ii) the LC Participation Amount.

“Letter of Credit” has the meaning set forth in Section 1.7.

“Letter of Credit Application” has the meaning set forth in Section 1.8(a).

“LIBO Rate” means, the greater of (x) 0.00% and (y) (A) for any Lender in either
the SunTrust Lender Group or the PNC Lender Group, for any day during any
Interest Period, the one-month rate for U.S. dollar deposits as reported on the
Reuters Screen LIBOR01 Page or any other page that may replace such page from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) for such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the
Administrative Agent from another recognized source for London interbank
quotation), in each case, changing when and as such rate changes and (B) for any
other Lender, for any Interest Period, (i) (a) the rate per annum determined on
the basis of the offered rate for deposits in U.S. dollars of amounts equal or
comparable to the principal amount of the related Loan offered for a term
comparable to such Interest Period, which rates appear on a Bloomberg L.P.
terminal, displayed under the address “US0001M <Index> Q <Go>” effective as of
11:00 A.M., London time, two Business Days prior to the first day of such
Interest Period, provided that if no such offered rates appear on such page, the
LIBO Rate for such Interest Period will be the arithmetic average (rounded
upwards, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
fewer than two major banks in New York, New York, selected by the Administrative
Agent, at approximately 10:00

 

I-17



--------------------------------------------------------------------------------

“Related Security” means, with respect to any Transferred Asset, all of the
applicable Borrower’s right, title and interest in, to and under: (i) the
Related Security (under and as defined in the applicable Receivables Sale
Agreement), (ii) the applicable Receivables Sale Agreement in respect of such
Transferred Asset, (iii) the applicable Performance Undertaking, (iv) the
Blocked Sweep Account and the funds and instruments from time to time deposited
therein, and (v) all proceeds of any of the foregoing.

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Required Co-Agents” means, at any time, one or more Co-Agents (excluding the
Co-Agent of any Lender Group then containing a Defaulting Lender), the Lender
Groups of which then have, in the aggregate, Lender Group Commitments in excess
of 50% of the Aggregate Commitment.

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

  

Required Notice Period

less than 25% of the Aggregate Commitment    2 Business Days greater than or
equal to 25% but less than 50% of the Aggregate Commitment    5 Business Days
greater than or equal to 50% of the Aggregate Commitment   

10 Business Days

“Required Reserve” means, on any day during a month, the product of (i) the
greater of (a) the Required Reserve Factor Floor and (b) the sum of the Loss
Reserve, the Yield Reserve, the Dilution Reserve and the Servicing Reserve,
times (ii) the Net Pool Balance as of the Cut-Off Date immediately preceding
such month.

“Required Reserve Factor Floor” means, for any month, the sum (expressed as a
percentage) of (i) 20.55% plus (ii) the product of the Adjusted Dilution Ratio
and the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of a
Borrower now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock or in any junior class of stock of a Borrower,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
capital

 

I-24



--------------------------------------------------------------------------------

stock of a Borrower now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreements), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of a Borrower now or hereafter outstanding,
and (v) any payment of management fees by a Borrower (except for reasonable
management fees to any Originator or its Affiliates in reimbursement of actual
management services performed).

“Review” has the meaning set forth in Section 7.1(d).

“S&P” means Standard and Poor’s Ratings Services, a Standard and Poor’s
Financial Services, LLC business.

“Sanctioned Country” means a country, region or territory that is itself subject
to Sanctions.

“Sanctioned Person” means any individual person, group, regime, entity or thing
(a) listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Sanctions or (b) located,
organized or resident in a Sanctioned Country.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the (a) U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Second Amendment Date” means October 25, 2013.

“Secured Parties” means the Indemnified Parties.

“Self-Pay Borrowing Base” means, at any time, the lesser of (a) the product of
(i) the aggregate Outstanding Balance of all Eligible Self-Pay Receivables,
times (ii) the Self-Pay Collections Rate, times (iii) one hundred percent
(100%) minus the Discount Factor; and (b) the product of (i) the aggregate
Outstanding Balance of all Eligible Receivables, times (ii) 5.00%.

“Self-Pay Collections Rate” means, (a) at any time prior to the accumulation of
six months of reporting data for Self-Pay Receivables, the lowest Self-Pay
Collections Ratio for any single calendar month for which reporting data is
available and (b) thereafter, the lesser of (i) the Self-Pay Collections Ratio
for the 6 preceding calendar months and (ii) the Self-Pay Collections Ratio for
the 12 preceding calendar months (or, if less than 12 months of reporting data
for Self-Pay Receivables are then available, the number of monthly periods for
which such data is available).

 

I-25



--------------------------------------------------------------------------------

“Self-Pay Collections Ratio” means, at any time, a fraction, expressed as a
percentage, (a) the numerator of which is the aggregate amount of Collections
received by the Loan Parties and the Originators in payment of Self-Pay
Receivables during the applicable time period and consecutive calendar months
and (b) the denominator of which is the aggregate amount of Self-Pay Net
Eligible Billings for such applicable time period.

“Self-Pay Discount Factor” means 25.00% (or such other percentage agreed to in
writing by each Lender and the Collection Agent on behalf of the Borrowers);
provided, however, that at any time following a downgrade of the
non-credit-enhanced, senior unsecured long-term debt rating of Performance
Guarantor by either S&P or Moody’s to “BB-” or “Ba3”, respectively, or lower,
(i) any Lender, acting at its sole discretion may increase (but not decrease)
the Self-Pay Discount Factor to any percentage not exceeding 50.00% and (ii) the
Lenders, acting unanimously, may set the Self-Pay Discount Factor to any
percentage.

“Self-Pay Net Eligible Billings” means, for any calendar month, the aggregate
initial Outstanding Balance of all Self-Pay Receivables originated by the
Originators during such calendar month.

“Self-Pay Receivable” means a Private Receivable, the Obligor of which is a
natural person and is included in an Eligible Self-Pay Payor Class.

“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.

“Servicing Fee” means, for each day in a Calculation Period:

(a) an amount equal to (i) the Servicing Fee Rate (or, at any time while UHS of
Delaware or one of its Affiliates is the Servicer, such lesser percentage as may
be agreed between Borrowers and the Servicer on an arms’ length basis based on
then prevailing market terms for similar services), times (ii) the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii) 1/360; or

(b) on and after the Servicer’s reasonable request made at any time when UHS of
Delaware or one of its Affiliates is no longer acting as Servicer hereunder, an
alternative amount specified by the successor Servicer not exceeding (i) 110% of
such Servicer’s reasonable costs and expenses of performing its obligations
under this Agreement during the preceding Calculation Period, divided by
(ii) the number of days in the current Calculation Period.

“Servicing Fee Rate” means 1.0% per annum.

“Servicing Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (a) the Servicing Fee Rate, times (b) a fraction, the numerator
of which is the highest Days Sales Outstanding for the most recent 12
Calculation Periods and the denominator of which is 360.

 

I-26



--------------------------------------------------------------------------------

EXHIBIT X

ELIGIBLE SELF-PAY PAYOR CLASSES

 

 

LOGO [g106645g53y40.jpg]

 

X-1



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS

 

VICTORY’S LENDER GROUP

   COMMITMENT  

Lender Group Commitment

     $  95,000,000   

BTMU’s Commitment as a Liquidity Bank

     $  95,000,000   

BTMU’s Commitment as an LC Participant

     $  95,000,000   

 

SUNTRUST’S LENDER GROUP

   COMMITMENT  

Lender Group Commitment

     $100,000,000   

SunTrust’s Commitment as a Liquidity Bank

     $100,000,000   

SunTrust’s Commitment as an LC Participant

     $100,000,000   

 

PNC’S LENDER GROUP

   COMMITMENT  

Lender Group Commitment

     $115,000,000   

PNC’s Commitment as a Liquidity Bank

     $115,000,000   

PNC’s Commitment as an LC Participant

     $115,000,000   

 

ATLANTIC’S LENDER GROUP

   COMMITMENT  

Lender Group Commitment

     $  90,000,000   

CACIB’s Commitment as a Liquidity Bank

     $  90,000,000   

CACIB’s Commitment as an LC Participant

     $  90,000,000   

 

A-1



--------------------------------------------------------------------------------

SCHEDULE D

SPECIAL OBLIGOR CONCENTRATION LIMIT

In addition to the other Obligor Concentration Limits specified in the
Agreement:

(a) All Private Receivables owed by members of the BlueCross BlueShield
Association shall be subject to a Special Concentration Limit of 15% of the
Eligible Receivables and Eligible Participation Interests, in the aggregate;
provided, however, that (i) the aggregate outstanding balance of such Private
Receivables originated by facilities located in the State of Nevada shall be
subject to a state sub-limit of 10% of the Eligible Receivables and Eligible
Participation Interests, in the aggregate, and (ii) the aggregate outstanding
balance of such receivables originated by facilities located within any other
state (or District of Columbia), shall be subject to a state sub-limit of 5% of
the Eligible Receivables and Eligible Participation Interests, in the aggregate;
and

(b) The combined company that was formed by the merger of Sierra Health
Services, Inc. with United HealthCare Services, Inc. (the “Combined Company”)
and its Affiliates will have a Special Concentration Limit of 15.0% of the
Eligible Receivables and Eligible Participation Interests, in the aggregate,
unless and until cancelled upon not less than five (5) Business Days’ written
notice by the Administrative Agent to Borrowers after the occurrence of a United
HealthCare Credit Event, provided the Required Reserve Factor Floor is adjusted
(if applicable) based on the Combined Company’s actual debt ratings at that
time.

As used in this Schedule D, the following terms have the following meanings:

“United HealthCare Credit Event” means the occurrence of either (i) any material
adverse effect on the business, operations, financial condition or assets of the
Combined Company and its Affiliates, taken as a whole or (ii) any of the public
debt ratings of the Combined Company or any of its Affiliates are downgraded or
withdrawn.

 

D-1